/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 11th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims 2-8, 11-18, and 20 have overcome the rejection under 35 U.S.C. 112(b) as being indefinite for lack of antecedent basis previously set forth in the Non-Final Office Action mailed December 13th, 2021. Claims 7 and 8 remain rejected under 35 U.S.C. 112(b) as being indefinite for lack of antecedent basis previously set forth in the Non-Final Office Action mailed December 13th, 2021. Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  "cerebralspinal" should be rewritten as "cerebrospinal" in line 5 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the predefined duration".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the predefined duration” will be interpreted to mean the “period of time” cited in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Swoboda (US20130109998) and Purdy (US20100324397).
	Regarding claim 1, Anand teaches a method of determining a quality of drug dispersion of a medicament in cerebrospinal fluid ([0090], [0137], wherein “real-time inline pressure sensing for estimating drug delivery efficiency” comprises determining a quality of drug dispersion), the method comprising:
positioning a distal end of a catheter at a location in a flow of cerebrospinal fluid of a patient (Figs. 20A-20B, [0139]), the catheter including an infusion port (122M) (Fig. 20A, [0139]) and at least one temperature sensor (108) positioned at a fixed distance from the infusion port (Figs. 20D-20E, [0137], [0139], wherein sensors 108P, 108M, 108D may be mounted adjacent or in proximity to each of the fluid ports);
infusing a bolus of drug ([0154]) through the infusion port (122M and/or 122D) (Fig. 20A, [0148] “a drug is simultaneously infused into the patient through a middle port 122M of the catheter”, [0154] the drug can suitably use any infusion/fluid port) into the flow of cerebrospinal fluid to cause the drug to mix with the cerebrospinal fluid ([0154]);
monitoring a temperature sensed by the at least one temperature sensor (108) ([0090], [0092], [0137]).
However, Anand fails to teach determining an expected quality of an anticipated drug dispersion by the catheter at the location based on a change in temperature sensed by at least one temperature sensor over time.
Swoboda teaches real time CSF flow measurement system and method ([0010-0011]). Swoboda further teaches measuring a temperature change experienced by the CSF ([0013]) by detecting a “cold” bolus in the CSF flow via temperature sensors (Fig. 7 & 10, [0034], [0036], [0076]). Moreover, Swoboda teaches relative CSF flow is determined by analyzing temperature data received from the temperature sensors ([0076]). Figures 7 & 10 show the time it takes for a temperature source to affect a change in temperature, indicating CSF flow ([0034], [0036]). Examiner notes in paragraph [0007] of applicant’s Specifications it is stated “the time it takes to affect a change in temperature as measured by an integrated temperature sensor can be an indication of quality of the anticipated drug dispersion”. Therefore, Swoboda, when modified with Anand whom teaches intrathecal drug delivery and integrated temperature sensors, teaches determining an expected quality of an anticipated drug dispersion. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to further sense temperature for an estimation of flow rate as taught by Swoboda ([0034], [0076]). Anand teaches pressure sensing for estimating drug delivery efficiency ([0090]) by relating pressure sensed to CSF flow ([0152-0153]) and CSF flow to drug dispersion ([0005]). Anand further teaches it is desirable to have another way of estimating CSF flow as pressure sensing may not always work ([0153]). Swoboda’s teachings of measuring temperature to determine CSF flow ([0076]) and measuring the time it takes for a temperature source to affect a change in temperature of the CSF (Figs. 7 & 10) further provide for another way of estimating drug delivery efficiency in addition to measured heart rate and pressure to estimate CSF flow as taught by Anand ([0005], [0090], [0153]). Additional measurements would provide for further accuracy in estimation of CSF flow and thus drug delivery efficiency or drug dispersion quality.
Anand, as modified by Swoboda, further fails to teach infusing a bolus of temperature controlled fluid.
Purdy teaches methods and apparatuses for navigating the subarachnoid space ([0016-0017]). Purdy further teaches introducing temperature-controlled fluid, such as saline, into the spinal subarachnoid space in order to modify the temperature of brain tissue ([0096]). The subarachnoid space, also known as the intrathecal space, consists of cerebrospinal fluid (CSF).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to infuse a temperature-controlled fluid as taught by Purdy ([0096]). Although Purdy teaches infusing temperature-controlled fluid in order to alter brain temperature, it does so by mixing and affecting a change in temperature of the CSF. Infusing a temperature-controlled fluid provides the means to affect a temperature change and thus the ability to detect a “cold” bolus as taught by Swoboda ([0076]). Anand already teaches a catheter configured to deliver a bolus of a drug ([0154]), which can be modified or substituted easier to infuse a bolus of temperature-controlled fluid (saline) as taught by Purdy ([0096]). Therefore, the benefit of infusing a temperature-controlled fluid is it allows for a more direct means of affecting a change in temperature of the CSF, allowing for a more accurate determination of CSF flow while not requiring an alternative means such as a Peltier device or ice cube that is taught by Swoboda ([0076]).
	Regarding claim 2, Anand in view of Swoboda and Purdy teaches the invention as claimed above in claim 1.
	However, Anand fails to teach wherein the temperature controlled fluid is saline solution.
	Purdy further teaches introducing temperature-controlled fluid, such as saline, into the spinal subarachnoid space ([0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to with the teachings of Purdy to have the temperature controlled fluid be a saline solution. Saline is readily available in clinical environments and is known in the art to be safe to mix with a patient’s CSF as taught by Purdy ([0094]).
Regarding claim 3, Anand in view of Swoboda and Purdy teaches the invention as claimed above in claim 1.
However, Anand fails to teach wherein the temperature controlled fluid has a temperature in a range of between about 35°F and about 46°F.
Purdy teaches inducing hypothermia in brain tissue ([0097-0098]), and the infused temperature controlled fluid may have a temperature varying between 32°F and 110°F, achieved by a pumping apparatus ([0099-0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to have the temperature controlled fluid have a temperature in the range of between 32°F and 110°F as taught by Purdy. The range allows for the fluid to affect a change in temperature of the CSF, which is typically around body temperature (97°F to 99°F). By affecting a change in temperature, CSF flow can be determined as taught earlier by Swoboda ([0076]), and thus drug delivery efficiency can be estimated from the determined CSF flow as taught by Anand ([0005], [0090], [0152-0153]).
Regarding claim 4, Anand in view of Swoboda and Purdy teaches the invention as claimed above in claim 1.
However, Anand fails to teach wherein the temperature controlled fluid is a contrast agent visible through magnetic resonance imaging.
Nonetheless, Anand teaches injecting contrast agent visible with MRI prior to drug delivery to assess CSF volume ([0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to, prior to drug delivery, have the infused contrast agent also act as a temperature controlled fluid. Anand teaches using contrast agent to estimate total CSF volume in order to tailor drug delivery based on the measured volume ([0165]). So, by having the contrast also act as the temperature controlled fluid, CSF volume and flow assessment could be accomplished concurrently or in a single step.
	Regarding claim 5, Anand in view of Swoboda and Purdy teaches the invention as claimed above in claim 1.
	Anand further teaches wherein the bolus of temperature controlled fluid is infused via a syringe pump (106) ([0136]). Although Anand teaches infusing a bolus of drug or fluid using a syringe pump, Anand when modified by Purdy regarding claim 1 above, teaches the bolus of drug to be a bolus of temperature controlled fluid.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Swoboda (US20130109998) and Purdy (US20100324397) as applied to claim 1 above, and further in view of Fritz (US20150305629).
	Regarding claim 6, Anand in view of Swoboda and Purdy teaches the invention as claimed above in claim 1.
	Anand further teaches a display (296) configured to display an output of a sensor, which may be a temperature sensor (294) (Fig. 22, [0025], [0189], [0199], wherein sensor 294 is similar to sensor 108, [0137]).
	However, Anand fails to teach graphically displaying the temperature over a period of time.
	Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches displaying a time-temperature graph and confirming CSF flow based on a temperature decrease threshold (Fig. 16B, [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand with the teachings of Fritz to graphically display temperature vs time. The graph and graphical elements as taught by Fritz make interpretation easier and more intuitive (Fig. 16B, [0095]).
Regarding claim 7, Anand in view of Swoboda and Purdy teaches the invention as claimed above in claim 1.
However, Anand fails to teach wherein the period of time has a predefined duration between about 10 seconds and about 300 seconds.
Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches assessing flow based on a temperature measurement/response ([0092-0093]) and a natural flow assessment consisting of 120 seconds of response measurement ([0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to monitor the temperature response for 120 seconds, as doing so would allow for adequate assessment of natural CSF flow as taught by Fritz ([0094]). As earlier taught by Anand ([0005]), optimal drug distribution or dispersion is affected by the natural flow of the CSF.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Swoboda (US20130109998) and Purdy (US20100324397) as applied to claim 1 above, and further in view of Tangen (In Vivo Intrathecal Tracer Dispersion...).
	Regarding claim 8, Anand in view of Swoboda and Purdy teaches the invention as claimed above.
	Anand teaches the invention further comprising repeating the procedure at a different location within an intrathecal space of a patient ([0150], wherein a fluid or drug may be infused at a distal end of the catheter, the catheter can be withdrawn proximally, and further infusion can be performed).
	However, Anand fails to teach repeating the procedure to determine a local cerebrospinal fluid flow rate at the different location.
	Tangen teaches a selection of optimal infusion parameters requires a means by which to predict biodistribution of intrathecally administered drugs and the ability to predict drug spread is relevant for designing infusion protocols for targeting drugs to points distal to the injection site (Page 1122, 2nd column). Tangen further teaches determining cerebrospinal fluid flow rates at different locations (cervical – C2, thoracic – T10, lumbar L2) along the intrathecal space (Figs. 3C-D & 4, Page 1127, last paragraph – Page 1128 first paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to further determine the CSF flow rate at a variety of locations in the intrathecal space as taught by Tangen (Fig. 3C-D). Anand teaches of advancing a catheter to the cervical region to infuse fluid, proximally withdrawing the catheter, and further infusing again at a more proximal caudal (lumbar) region ([0150]). Modifying Anand would result in determining the CSF flow rate at each different location the fluid is infused at. The teachings of Anand ([0005]) and Tangen (Page 1122, 2nd column, Page 1127, last paragraph) both teach optimal drug distribution is affected by the natural flow of CSF. Therefore, the obvious benefit of determining CSF flow rates at different locations is it would allow for the determination of an optimal location for drug to be infused and thus coordinate delivery of a drug with a measured physiological parameter as taught by Anand ([0092]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) in view of Bonin (WO2019173784), Fritz (US20150305629) and Purdy (US20100324397).
Regarding claim 9, Anand teaches a method of delivering a drug in coordination with the natural CSF flow ([0019], [0088], [0150]), the method comprising:
inserting an intrathecal catheter into a patient ([0019], [0150]), the intrathecal catheter having a distal end configured to be positioned at a location within a flow of cerebrospinal fluid, a proximal end, and a body defining a lumen extending lengthwise along the catheter configured to enable a delivery of a bolus of drug from the proximal end to an infusion port (122M and/or 122D) positioned in proximity to the distal end (Figs. 20A-B, [0139], [0148] “a drug is simultaneously infused into the patient through a middle port 122M of the catheter”, [0154] the drug can suitably use any infusion/fluid port), the intrathecal catheter further including at least one temperature sensor (108) positioned at a fixed distance from the infusion port (Figs. 20D-20E, [0137], [0139], wherein sensors 108P, 108M, 108D may be mounted adjacent or in proximity to each of the fluid ports);
infusing a bolus of drug through the infusion port into the flow of cerebrospinal fluid to cause the drug solution to mix with the cerebrospinal fluid ([0154]);
monitoring a temperature sensed by the at least one temperature sensor (108) over a duration of time ([0090], [0137], wherein temperature is monitored in real-time); and
determining an expected quality of an anticipated drug dispersion by the intrathecal catheter at the location based on the pressure sensed by the at least one pressure sensor over time ([0005], [0090], [0153], wherein Anand relates natural flow rate of CSF to drug delivery efficiency/optimal drug distribution).
However, Anand fails to teach a method of selecting a location within the cerebrospinal fluid of a patient for intrathecal infusion of a medicament.
Bonin teaches a method for administering a therapeutic agent and drug device deployment into the intracranial subarachnoid space ([00211-00212]). Bonin further teaches the method comprises obtaining CT and/or MRI images to help select a location for drug delivery device deployment for the administration of a therapeutic agent (Figs. 55A-P, [00212]). Figures 55O and 55P show the release of a therapeutic agent into a patient’s cerebrospinal-fluid-filled cerebellopontine (CP) angle cistern (138).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to include a method of selecting a location for administration of a drug as taught by Bonin ([00211-00212]). Selecting a location for drug administration would comprise assessing locations for unobstructed CSF spaces as taught by Bonin ([00212]). Unobstructed CSF spaces contain CSF flow and would therefore be a good site to administer a therapeutic agent, as Anand teaches areas of little to no net CSF flow hinders optimal drug distribution ([0005]).
Anand, when modified by Bonin, further fails to teach the duration of time being between about 10 seconds and about 300 seconds and determining an expected quality of anticipated drug dispersion based on a change in the temperature sensed by the at least one temperature over time.
Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches assessing flow based on a temperature measurement/response ([0092-0093]) and a natural flow assessment consisting of 120 seconds of response measurement ([0094]). Moreover, Fritz teaches displaying a time-temperature graph and confirming CSF flow based on a temperature decrease threshold (Fig. 16B, [0095]). Figure 16B shows the time it takes for a temperature source to affect a change in temperature, indicating CSF flow ([0095]). Examiner notes in paragraph [0007] of applicant’s Specifications it is stated “the time it takes to affect a change in temperature as measured by an integrated temperature sensor can be an indication of quality of the anticipated drug dispersion”. Therefore, Fritz, when modified with Anand whom teaches intrathecal drug delivery and integrated temperature sensors, teaches determining an expected quality of anticipated drug dispersion based on a change in the temperature sensed by the at least one temperature over time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to monitor the temperature response for 120 seconds, as doing so would allow for adequate assessment of natural CSF flow as taught by Fritz ([0094]). As earlier taught by Anand ([0005]), optimal drug distribution or dispersion is affected by the natural flow of the CSF. It would have been obvious to one of ordinary skill in the art to have further modified the invention of Anand to also measure the time it takes to affect a change in temperature as taught by Fritz (Fig. 16B, [0095]). Anand teaches pressure sensing for estimating drug delivery efficiency ([0090]) by relating pressure sensed to CSF flow ([0152-0153]) and CSF flow to drug dispersion ([0005]). Anand further teaches it is desirable to have another way of estimating CSF flow as pressure sensing may not always work ([0153]). Fritz’s teachings of measuring temperature to determine CSF flow ([0092-0095]) and measuring the time it takes for a temperature source to affect a change in temperature of the CSF (Fig. 16B) further provide for another way of estimating drug delivery efficiency in addition to measured heart rate and pressure to estimate CSF flow as taught by Anand ([0005], [0090], [0153]). Additional measurements would provide for further accuracy in estimation of CSF flow and thus drug delivery efficiency or drug dispersion quality.
Anand, when modified by Bonin and Fritz, further fails to teach the body defining a lumen configured to enable a delivery of a bolus of temperature controlled fluid and infusing a bolus of temperature controlled saline to cause the temperature controlled saline solution to mix with the cerebrospinal fluid.
Purdy teaches methods and apparatuses for navigating the subarachnoid space ([0016-0017]). Purdy further teaches introducing temperature-controlled fluid, such as saline, into the spinal subarachnoid space in order to modify the temperature of brain tissue ([0096]) via a catheter (42) with a passageway ([0056], [0096], “lumen”). The subarachnoid space, also known as the intrathecal space, consists of cerebrospinal fluid (CSF).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to infuse a temperature-controlled saline via a lumen of a catheter as taught by Purdy ([0096]). Although Purdy teaches infusing temperature-controlled saline in order to alter brain temperature, it does so by mixing and affecting a change in temperature of the CSF. Infusing a temperature-controlled saline provides the means to affect a temperature change and thus the ability to measure natural flow as taught by Fritz ([0092-0095]). Anand already teaches a catheter configured to deliver a bolus of a drug ([0154]), which can be modified or substituted easier to infuse a bolus of temperature-controlled saline as taught by Purdy ([0096]). Therefore, the benefit of infusing a temperature-controlled saline is it allows for a more direct means of affecting a change in temperature of the CSF, allowing for a more accurate determination of CSF flow while not requiring an alternative means such as ice that is taught by Fritz ([0092-0094]). Moreover, saline is readily available in clinical environments and is known in the art to be safe to mix with a patient’s CSF as taught by Purdy ([0094]).
Claims 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) and Sverdlik (US20160113699).
Regarding claim 10, Anand teaches a medical device (100) comprising:
a catheter (102) having a distal end configured to be positioned at a location within a flow of cerebrospinal fluid of a patient (Fig. 1, [0092]), a proximal end, and a body defining a lumen extending lengthwise along the catheter configured to enable a delivery of a bolus of drug and/or fluid from the proximal end to an infusion port (122M and/or 122D) positioned in proximity to the distal end (Figs. 20A-B, [0139], [0148], [0154] the drug can suitably use any infusion/fluid port), the catheter further including at least one temperature sensor (108) positioned a fixed distance from the infusion port (Figs. 20D-20E, [0137], [0139], wherein sensors 108P, 108M, 108D may be mounted adjacent or in proximity to each of the fluid ports); and
a processor (104) configured to receive and process data sensed by the at least one temperature sensor (108) over a period of time ([0125], [0128], wherein the controller 104 includes processor 156). The processor (104) is further configured to determine CSF flow rate based on data received from a pressure sensor ([0152]).
However, Anand fails to teach the catheter configured to enable a delivery of a bolus of temperature controlled fluid; the processor is to determine a velocity of the temperature controlled fluid exiting the infusion port based on the data received from the at least one temperature sensor, wherein the processor is configured to determine an expected quality of an anticipated drug dispersion by the catheter at the location based on the velocity of the temperature controlled fluid.
Sverdlik teaches estimating blood flow rate and velocity by injecting a cold liquid agent into an artery ([0222]). Sverdlik further teaches estimating the velocity of the cold liquid agent based on the measured temperature sensed by temperature sensors ([0222], wherein the cold liquid agent comprises a temperature controlled fluid). Sverdlik teaches a signal processor configured for implementing the calculations required by the methods described ([0230]). Moreover, Sverdlik teaches a shaft (A1001) and guiding sheath/catheter which enables injection of substances such as contrast liquid, saline, and a cooling fluid ([0358]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to have the catheter enabled to infuse cold bolus and to further estimate the velocity and/or flow of the cold bolus based on temperature measured as taught by Sverdlik ([0222], [0358]). The catheter being modified to enable delivery of a cold bolus or temperature controlled fluid is required to induce the change in temperature and thus measurement of flow/velocity as taught by Sverdlik ([0222]). Anand teaches pressure sensing for estimating drug delivery efficiency ([0090]) by relating pressure sensed to CSF flow ([0152-0153]) and CSF flow to drug dispersion ([0005]). Flow and velocity are very related since flow is simply an area of a cross section (lumen) multiplied by velocity. Anand further teaches it is desirable to have another way of estimating CSF flow as pressure sensing may not always work ([0153]). The modification of Anand with the teachings of Sverdlik to estimate flow rate and velocity based on temperature ([0222]) provides for another way of estimating flow in addition to measured heart rate and pressure to estimate CSF flow as taught by Anand ([0005], [0090], [0153]). Additional measurements would provide for further accuracy in estimation of CSF flow and thus drug delivery efficiency or drug dispersion quality. Furthermore, examiner notes in applicant’s Specifications it is stated in paragraph [0013], “The processor can be configured... to determine the velocity of the temperature controlled fluid exiting the infusion port, wherein the velocity of the temperature controlled fluid is representative of a flow rate of the cerebrospinal fluid in proximity to the infusion port”. Therefore, since Anand teaches a processor configured to determine various characteristics of CSF flow (such as flow rate or flow velocity) ([0151]) and Sverdlik teaches estimating both flow and velocity of a bolus based on temperature ([0222]), Anand when modified by Sverdlik teaches “wherein the processor is configured to determine an expected quality of an anticipated drug dispersion by the catheter at the location based on the velocity of the temperature controlled fluid”. Wherein, the estimated CSF flow rate taught by Anand ([0152]) comprises “an expected quality of an anticipated drug dispersion”, which is further supported by Anand teaching estimating drug delivery efficiency ([0090]) and the relation between optimal drug distribution and natural flow of the CSF ([0005]).
	Regarding claim 11, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
	However, Anand fails to teach wherein the temperature controlled fluid is saline solution.
	Sverdlik teaches the injected cold liquid ([0222]) to be cooled saline ([0572]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand with teachings of Sverdlik to have the cold bolus be cooled saline. Saline is readily available in clinical environments and is known in the art to be safe to mix with a patient’s CSF as earlier taught by Purdy ([0094]).
Regarding claim 12, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the temperature controlled fluid has a temperature in a range of between about 35°F and about 46°F.
Sverdlik teaches the temperature of the injected cold liquid ([0222]) ranges between 4-25°C ([0572]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to have the cold bolus have a temperature in the range of between 4-25°C as taught by Sverdlik ([0572]). The range allows for the fluid to affect a change in temperature of the CSF, which is typically around body temperature (97°F to 99°F). By affecting a change in temperature, flow rate and velocity can be determined as taught by Sverdlik ([0222]) and thus drug delivery efficiency can be estimated from the determined CSF flow as taught by Anand ([0005], [0090], [0152-0153]).
Regarding claim 13, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the temperature controlled fluid is a contrast agent visible through magnetic resonance imaging.
Nonetheless, Anand teaches injecting contrast agent visible with MRI prior to drug delivery to assess CSF volume ([0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to, prior to drug delivery, have the infused contrast agent also act as a temperature controlled fluid. Anand teaches using contrast agent to estimate total CSF volume in order to tailor drug delivery based on the measured volume ([0165]). So, by having the contrast also act as the temperature controlled fluid, CSF volume and flow assessment could be accomplished concurrently or in a single step.
Regarding claim 14, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
Anand further teaches wherein the bolus of temperature controlled fluid is infused via a syringe pump (106) ([0136]). Although Anand teaches infusing a bolus of drug or fluid using a syringe pump, Anand when modified by Sverdlik regarding claim 10 above, teaches the bolus of drug to be a bolus of temperature controlled fluid.
Regarding claim 18, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
Anand further teaches wherein the medical device (100) includes a first temperature (108P) sensor and a second temperature sensor (108D) ([0137], [0139]).
Regarding claim 19, Anand in view of Sverdlik teaches the invention as claimed above in claim 18.
Anand further teaches wherein the first temperature sensor (108P) is positioned proximally to the infusion port (122M) and the second temperature sensor (108D) is positioned distally to the infusion port (Figs. 20A, 20D, 20E, [0139], [0148]). In figure 20A, first temperature sensor (108P) is located adjacent to fluid port 122P, second temperature sensor (108D) is located adjacent to fluid port 122D ([0139]), and bolus of temperature controlled fluid, when modified by Sverdlik, is infused in port 122M ([0148]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) and Sverdlik (US20160113699) as applied to claim 10 above, and further in view of Curran (US20180280598).
Regarding claim 15, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the period of time begins upon initiating infusion of the bolus of temperature controlled fluid and ends after a predefined duration.
Curran teaches methods and systems to enable measurement of cardiac output (cardiac/blood flow) [0031]). Curran further teaches estimation of cardiac output by infusing a cold bolus (150) at time t_0 and measuring a change in temperature detected by temperature sensors (130) ([0033]). Cardiac output is determined by calculating area under the curve between a predetermined time period (220) (Fig. 1B, [0033]). Figure 1B shows the measured time period beginning at t0 injection time, and although the predetermined time period (220) is shown to be between t1 and t2, it may also be selected from t0 and t2 or tend ([0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to start monitoring temperature upon infusion and stop after a predetermined duration as taught by Curran ([0033]). By only monitoring temperature during a specific time period, such as between infusion of a bolus to a predetermined end time, the temperature sensors may be turned off outside that period to save power as they have served their purpose. Although Curran’s teaching is directed towards measuring blood flow, it may be applied to Anand’s teaching which is directed towards CSF flow, which is an indicator for an expected quality of anticipated drug dispersion or delivery as taught by Anand ([0005]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) and Sverdlik (US20160113699) as applied to claim 10 above, and further in view of Fritz (US20150305629).
Regarding claim 16, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the predefined duration is in a range of between about 10 seconds and about 300 seconds.
Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches assessing flow based on a temperature measurement/response ([0092-0093]) and a natural flow assessment consisting of 120 seconds of response measurement ([0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to monitor the temperature response for 120 seconds, as doing so would allow for adequate assessment of natural CSF flow as taught by Fritz ([0094]). As earlier taught by Anand ([0005]), optimal drug distribution or dispersion is affected by the natural flow of the CSF.
Regarding claim 17, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
	Anand further teaches a display (296) configured to display an output of a sensor, which may be a temperature sensor (294) (Fig. 22, [0025], [0189], [0199], wherein sensor 294 is similar to sensor 108, [0137]).
	However, Anand fails to teach the display configured to represent a graphical plot of the data sensed by the temperature sensor over a period of time.
	Fritz teaches a method for evaluating CSF flow rate in a CSF shunt and temperature sensors configured to generate temperature data related to movement of a temperature pulse introduced into the CSF from a cold source ([0019]). Fritz further teaches displaying a time-temperature graph and confirming CSF flow based on a temperature decrease threshold (Fig. 16B, [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand with the teachings of Fritz to graphically display temperature vs time. The graph and graphical elements as taught by Fritz make interpretation easier and more intuitive (Fig. 16B, [0095]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anand (US20180185058) and Sverdlik (US20160113699) as applied to claim 10 above, and further in view of Tangen (In Vivo Intrathecal Tracer Dispersion...).
Regarding claim 20, Anand in view of Sverdlik teaches the invention as claimed above in claim 10.
However, Anand fails to teach wherein the medical device is configured to produce a cerebrospinal fluid flow rate map of an intraspinal space of the patient.
Tangen teaches a selection of optimal infusion parameters requires a means by which to predict biodistribution of intrathecally administered drugs and the ability to predict drug spread is relevant for designing infusion protocols for targeting drugs to points distal to the injection site (Page 1122, 2nd column). Tangen further teaches determining cerebrospinal fluid flow rates at different locations (cervical – C2, thoracic – T10, lumbar L2) along the intrathecal space (Figs. 3C-D & 4, Page 1127, last paragraph – Page 1128 first paragraph, “Therefore, a complete flow map of CSF flows in the spinal subarachnoid space... can be generated”). Moreover, Tangen shows cerebrospinal fluid flow rate maps of an intraspinal space (Fig. 1) produced by an MRI scanner (Page 1124, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Anand to further determine the CSF flow rate at a variety of locations in the intrathecal space and generate a map as taught by Tangen (Fig. 3C-D, Page 1128 first paragraph, “Therefore, a complete flow map of CSF flows in the spinal subarachnoid space... can be generated”). Anand teaches of advancing a catheter to the cervical region to infuse fluid, proximally withdrawing the catheter, and further infusing again at a more proximal caudal (lumbar) region ([0150]). Modifying Anand would result in determining the CSF flow rate at each different location the fluid is infused at. The teachings of Anand ([0005]) and Tangen (Page 1122, 2nd column, Page 1127, last paragraph) both teach optimal drug distribution is affected by the natural flow of CSF. Therefore, the obvious benefit of determining CSF flow rates at different locations is it would allow for the determination of an optimal location for drug to be infused and thus coordinate delivery of a drug with a measured physiological parameter as taught by Anand ([0019], [0092]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793